Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 1 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 2 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 3 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 4 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 5 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 6 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 7 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 8 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 9 of 35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 10 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 11 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 12 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 13 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 14 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 15 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 16 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 17 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 18 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 19 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 20 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 21 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 22 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 23 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 24 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 25 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 26 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 27 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 28 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 29 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 30 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 31 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 32 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 33 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 34 of
                                      35
Case 0:18-cv-62593-DPG Document 179-1 Entered on FLSD Docket 07/05/2019 Page 35 of
                                      35
